
	

113 HR 1593 IH: Sexual Assault Training Oversight and Prevention Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1593
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Ms. Speier (for
			 herself, Mr. Andrews,
			 Ms. Bass, Mr. Becerra, Mr.
			 Bera of California, Mr.
			 Blumenauer, Ms. Bonamici,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Mr. Cartwright,
			 Ms. Castor of Florida,
			 Ms. Chu, Mr. Cicilline, Ms.
			 Clarke, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Connolly,
			 Mr. Conyers,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Danny K. Davis of Illinois,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Delaney,
			 Mr. Doggett,
			 Ms. Edwards,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Ms.
			 Frankel of Florida, Mr.
			 Garamendi, Mr. Al Green of
			 Texas, Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Holt, Mr. Honda, Mr.
			 Huffman, Ms. Jackson Lee,
			 Mr. Johnson of Georgia,
			 Mr. Jones,
			 Ms. Kaptur,
			 Mr. Keating,
			 Mr. Kind, Ms. Lee of California,
			 Mr. Lewis,
			 Mr. Levin,
			 Mr. Ben Ray Luján of New Mexico,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Markey,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. McNerney,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Perlmutter,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Quigley,
			 Mr. Rangel,
			 Mr. Rahall,
			 Ms. Roybal-Allard,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Mr. Schrader,
			 Mr. Thompson of California,
			 Mr. Thompson of Mississippi,
			 Mr. Tierney,
			 Ms. Titus,
			 Mr. Tonko,
			 Mr. Walz, Ms. Waters, Mr.
			 Welch, Ms. Wilson of
			 Florida, and Mr. Larson of
			 Connecticut) introduced the following bill; which was referred to
			 the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve the
		  prevention of and response to sexual assault in the Armed Forces by
		  establishing a Sexual Assault Oversight and Response Council and an enhanced
		  Sexual Assault Oversight and Response Office and by requiring the appointment
		  of a Director of Military Prosecutions for sexual-related offenses committed by
		  a member of the Armed Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sexual Assault Training Oversight and
			 Prevention Act or the STOP Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Department of Defense conducted a
			 survey of members of the Armed Forces serving on active duty that revealed that
			 only 13.5 percent of such members reported incidents of sexual assault, which
			 means that more than 19,000 incidents of sexual assault of members of the Armed
			 Forces actually occurred in 2010 alone.
			(2)Despite modest attempts, the Department of
			 Defense has failed to address the chronic under reporting of incidents of
			 sexual assault and harassment, as by the Department’s own estimates, 86 percent
			 of sexual assaults went unreported in 2010.
			(3)The military adjudication system itself
			 lacks independence, as military judges depend on command, and members of the
			 Armed Forces have only limited access to civilian courts to address their
			 grievances.
			(4)The Cox Commission, sponsored by the
			 National Institute of Military Justice, as well as several other actors, have
			 consistently observed that the United States has fallen behind countries such
			 as Canada and the United Kingdom in terms of its military justice
			 system.
			(5)The military atmosphere is not conducive to
			 resolving issues of sexual assault and harassment, and sexual violence
			 continues to infect the Armed Forces.
			(6)The culture of the United States Armed
			 Forces is based on the chain of command. In a case of sexual assault, a
			 commander may be responsible for both the victim and the offender, or both of
			 their units, or the entire base or ship where the offense occurred. Command
			 discretion empowers a commander to decide if the case goes forward to court
			 martial. The great deference afforded command discretion raises serious
			 concerns about conflicts of interest and the potential for abuse of
			 power.
			3.Department of
			 Defense Sexual Assault Oversight and Response Council
			(a)In
			 generalChapter 7 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					189.Sexual Assault
				Oversight and Response Council
						(a)Establishment;
				membershipThere is a Sexual
				Assault Oversight and Response Council (hereinafter in this section referred to
				as the Council). Composed of a majority of civilians this
				Council shall be independent from the chain of command within the Department of
				Defense.
						(b)Membership(1)The membership of the
				Council is comprised of individuals selected by the President and the Secretary
				of Defense who are governmental and nongovernmental experts and professionals
				in the judicial and sexual assault fields as follows:
								(A)Two members shall be appointed by the
				Secretary of the Defense from among the Department of Defense personnel who
				have previously served as military judges in courts-martial cases relating to
				sexual assault.
								(B)One member shall be appointed by the
				President from among the Department of Justice personnel with expertise in
				prosecuting cases of sexual assault.
								(C)One member shall be appointed by the
				President who shall have extensive experience advocating for the rights of
				those sexually assaulted while serving in the Armed Forces.
								(D)One member shall be appointed by the
				President who shall have extensive expertise adjudicating civilian cases of
				sexual assault.
								(2)Members shall be appointed for a term of
				three years, except that a member of the Council appointed to fill a vacancy
				occurring before the end of the term for which the member’s predecessor was
				appointed shall only serve until the end of such term. A member may serve after
				the end of the member’s term until the member’s successor takes office.
							(c)Chairman;
				meetings(1)The Council shall elect a chair from among
				its members.
							(2)The Council shall meet not less often
				than once every year.
							(d)Administrative
				provisions(1)Each member of the
				Council who is not an officer or employee of the Federal Government shall be
				compensated at a rate equal to the daily equivalent of the annual rate of basic
				pay prescribed for Executive Schedule Level IV under section 5315 of title 5,
				for each day (including travel time) during which such member is engaged in the
				performance of the duties of the Council. Members of the Council who are
				officers or employees of the United States shall serve without compensation in
				addition to that received for their services as officers or employees of the
				United States.
							(2)The members of the Council shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, while away from their homes or regular places of business in the performance
				of services for the board.
							(e)ResponsibilitiesThe
				Council shall be responsible for the following matters:
							(1)Appointing certain
				personnel to the Sexual Assault Oversight and Response Office and advising the
				Sexual Assault Oversight and Response Office.
							(2)Appointing, in
				consultation with the Secretary of Defense, the Director of Military
				Prosecutions.
							(3)Appointing, in
				consultation with the President and the Secretary of Defense, the Executive
				Director of the Sexual Assault Oversight and Response Office.
							(4)Reviewing each request of the Director of
				Military Prosecutions with respect to a case stemming from a sexual-related
				offense that has been referred to an appellate court within the military or
				that has been referred to the Department of Justice.
							(5)Submitting to the Secretary of Defense,
				Congress, and the Attorney General a report on each request by the Director of
				Military Prosecutions for a referral to a higher court.
							(6)Advising the
				Sexual Assault Oversight and Response Office on—
								(A)the development of
				sexual assault reporting protocols;
								(B)the development of
				sexual assault risk-reduction and response training;
								(C)the development of
				sexual assault policy; and
								(D)the effectiveness
				of the Director of Military
				Prosecution.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						189. Sexual Assault Oversight and Response
				Council.
					
					.
			4.Department of
			 Defense Sexual Assault Oversight and Response Office
			(a)In
			 generalChapter 4 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					145.Sexual Assault
				Oversight and Response Office
						(a)EstablishmentThere is in the Department a Sexual Assault
				Oversight and Response Office (in this section referred to as the
				Office). The head of the Office is the Executive Director of the
				Sexual Assault Oversight and Response Office, who shall be appointed by the
				Secretary of Defense, in consultation with the President.
						(b)ResponsibilitiesThe
				Office shall be responsible for the following:
							(1)Coordination with
				appropriate military criminal investigative organizations to carry out
				investigations of accusations of sexual assault.
							(2)Coordination and
				oversight of the provision of the three fundamental rights of victims of sexual
				assault, safety, security, and a place to communicate and to be
				validated.
							(3)Determining
				whether alleged victims or alleged perpetrators of sexual assault should be
				temporarily reassigned to be separated from the alleged assailant.
							(4)Establishing
				protocols to ensure that all reports of sexual assault are taken out of the
				chain of command and reported directly to the Office.
							(5)Providing
				instruction in referring alleged victims of sexual assault to the Office to the
				following personnel:
								(A)Sexual assault
				coordinators.
								(B)Sexual assault
				prevention and response victim advocates.
								(C)Health care
				personnel.
								(D)Chaplains.
								(E)Unit
				commanders.
								(F)Investigators and
				law enforcement personnel.
								(G)Judge
				advocates.
								(6)Maintaining the Military Sexual Registry
				under section 563 of the Duncan Hunter National Defense Authorization Act for
				Fiscal Year 2009 (Public Law 110–417).
							(c)Coordination of
				trainingThe Executive Director shall coordinate the training
				efforts of the Office with each of the military departments to ensure that all
				members of the Armed Forces receive—
							(1)the contact
				information for the Sexual Assault Oversight and Response Office for purposes
				of reporting violations of sexual-related offenses; and
							(2)clear, written guidelines regarding who on
				the Sexual Assault Oversight and Response Office to contact, including the
				direct telephone number for a victims’ advocate, and what steps to take in the
				event of a sexual assault.
							(d)PersonnelFor the purposes of carrying out the
				responsibilities of the Office, the Executive Director of the Sexual Assault
				Oversight and Response Office, in consultation with the Sexual Assault Response
				Council established under section 188 of this title, may select, appoint, and
				employ such officers and employees as may be necessary, subject to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service, and the provisions of chapter 51 and subchapter III of
				chapter 53 of such title, relating to classification and General Schedule pay
				rates.
						(e)Inspector
				General reviewsThe Inspector
				General shall conduct case reviews of a statistically significant number of
				cases involving allegations of sexual assault on a quarterly basis to determine
				if proper procedures were followed in accordance with the sexual assault
				protocols and guidelines within the Sexual Assault Oversight and Response
				Office.
						(f)Report to
				CongressThe Executive Director shall submit to Congress an
				annual report on sexual assault in the Armed Forces.
						(g)Definition of
				military criminal investigative organizationIn this section, the term military
				criminal investigative organization means the Army Criminal
				Investigation Command, the Naval Criminal Investigative Service, and the Air
				Force Office of Special
				Investigations.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						145. Sexual Assault Oversight and Response
				Office.
					
					.
			(c)Transfer of
			 functionAll functions and personnel of the Sexual Assault
			 Prevention and Response Office of the Department of Defense, as of the date of
			 the enactment of this Act, shall be transferred to the Sexual Assault Oversight
			 and Response Office established by section 145 of title 10, United States Code,
			 as added by subsection (a).
			5.Director of
			 Military Prosecutions
			(a)In
			 generalChapter 47 of title
			 10, United States Code, is amended by inserting after section 940 the following
			 new section:
				
					940A. Art.
				140A.Director of Military Prosecutions
						(a)AppointmentThere is a Director of Military
				Prosecutions who shall be appointed by the Sexual Assault Oversight and
				Response Council established under section 189 of this title.
						(b)Responsibilities(1)Notwithstanding any other provision of this
				chapter, the Director of Military Prosecutions shall have independent and final
				authority to oversee the prosecution of all sexual-related offenses committed
				by a member of the armed forces.
							(2)The Director of Military Prosecutions shall
				refer sexual-related offenses to be tried by courts-martial. The Director may
				consult with relevant commanding officers and refer less serious offenses, as
				determined by the Director, to a commanding officer for non-judicial punishment
				pursuant to section 815 of this title (article 15).
							(3)The Director of Military Prosecutions shall
				be the convening authority for all sexual-related offenses and shall determine
				the type of court-martial to which each such case will be referred. Members of
				a court-martial shall be selected by a court-martial administrator at the
				request of the Director.
							(c)Sexual-Related
				offenseIn this section, the term sexual-related
				offense means—
							(1)rape;
							(2)sexual
				assault;
							(3)aggravated sexual contact;
							(4)abusive sexual
				contact;
							(5)indecent
				assault;
							(6)nonconsensual
				sodomy;
							(7)any other
				sexual-related offense the Secretary of Defense determines should be covered by
				this section; and
							(8)an attempt to
				commit an offense described in a preceding
				paragraph.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 940 the following
			 new item:
				
					
						940A. Art. 140A. Director of Military
				Prosecutions.
					
					.
			
